DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants filed response on 5/27/2021 has been received and entered.
Claims 4-5 and 15-20 have been cancelled.
Claim 21 is added. 
Claims 1-3, 6-14 and 21 are pending and under examination. 

The rejections on claims 1-14 and 19 under 35 USC 112(b) are withdrawn due to amendments on claims which have clarified issues raised in the previous office action. 
7.	The rejections over claims 1-4 and 11-20 under 35 USC 101 (judicial exception) are withdrawn because additional elements, i.e. adding disease-specific therapeutics, make significantly more of the claim over law of nature (Vanda Pharmaceuticals vs. West-Ward Pharmaceutical, the Court held a treatment to the patient with an amount of a particular medication is an integrated practical application more than law of nature (887 F.3d at 1134-36, 126 USPQ2d at 1279-81)).  
The specification defines the term “plurality” referring to “at least three antigen” (see page 12).

7.	For the prior art rejection under Deluca et al. (US 20020028830), Ching et al. (J. Dent. Res.  2011 Vol. 90, page 445-449), Schett et al. (Lupus 2002 Vol. 11, page 704-715), Hu et al. (Medical Science Monitor 2015 Vol. 21, page 3690-3695) are withdrawn because none of the reference alone teaches or discloses at least three biomarkers reactive to autoantibodies for diagnosis of the autoimmune disease, such as RA, SLE, SSc, SS and/or APS (emphasis added). Moreover, Hu et al. reference has shown that there is no difference between P-selectin (CD62P) autoantibody in healthy control and SSs patient (See page 3693, left column). 

8.	 In view of the amendment and term “plurality” (at least three), a new ground of rejection is set forth below. 

Claim Objections
Claims 1-3 are objected to because of the following informalities:  please spell the full name of each autoantigen from abbreviation.  No new matter is allowed. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With regard to claim 14, the term “RO60Calf” lacks antecedent basis. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 3, 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ingegnoli (Clin. Exp. Rheumatology  2004 22:499-501), Mullazehi (Arthritis Res & Therapy 2012 14:R100 total 7 pages), Stemmer (Cli. Immunology & Immunopathology 1995 76:82-89) and Bankaitis-Davis (US 20070196835).

First, the claim interpretation here refers to use autoantibodies (i.e. reactivity of antibody in the sample) for diagnosis of an autoimmune disease as listed in the Markush group at the preamble. 

Ingegnoli’s team study rheumatology. Ingegnoli found out autoantibody against chromatin in rheumatoid arthritis patients (RA) (See Abstract).

Mullazehi observed anti-collagen II autoantibodies from the rheumatoid arthritis patients (See Abstract). 

Stemmer also found out H1, H2B and H3 autoantibodies from rheumatoid arthritis patients where 204-218 of H1 peptide, 1-25 of H2B and 111-130 of H3 peptides were used to capture autoantibodies from the rheumatoid arthritis patients (See Abstract). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Ingegnoli, Mullazehi, and Stemmer et al. to measure autoantibodies against chromatin,  collagen II, H1 and H3 (i.e. reactivity of antibodies in the sample from a subject suspecting having RA, such as signs of  joint pains, joint swelling, or joint tenderness, or loss of joint range of motion) for assessment the likelihood of having RA with reasonable expectation of success because each reference provides evidence of correlation of each autoantigen’s with RA, and one ordinary skilled in the art would 

As to the feature of using “a supervised classification algorithm”, this feature does not impose patentable weight here because the method is for diagnosis of ONE autoimmune disease, such as RA, not the whole RA, SSc, SLE, APS and SS. Thus the so-called “algorithm” here can be considered conventional statistical analysis with one variable, i.e. H1, H3, collagen II or chromatin. It would have been prima facie obvious to have reasonable expectation of success to discern difference between the suspected of RA with the healthy control. 

As to the treatment, Mullazehi teach using DMARD for treating RA, i.e. disease modifying anti-rheumatic drug, but was not specified (See Table 1). 

Bankaitis-Davis (US 20070196835) teach treating RA with a variety of therapeutics, including NSAIDS, DMARDs, (nonsteroid anti-inflammatory drugs, e.g. gold thiomalate, leflunomide) or etanercept, infliximab (See section 0114). 

Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by  Bankaitis-Davis to treat the identified RA patients because diagnosis followed treatment is often prescribed by one ordinary clinician once the patients have been confirmed with the specific illness. 


Claim 1, 3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schett, Meyaard (US 20090304686), Reed (Arthritis & Rheumatism 2008 58:1125-1129) and Matthias (US 20040191756).

Schett et al. teach that an elevated autoantibodies from the blood samples to chromatin and H1 histone compared to healthy control have seen in SLE patients (See Abstract; Figure 1-3; Table 1-2).



Reed observed that autoantibody to RO60 is associated with SLE patients (See Abstract). 

Under the same rationale as discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Schett, Meyaard, and Reed et al. to measure autoantibodies against chromatin, H1, collagen, LAR1 and RO60 (i.e. reactivity of antibodies in the sample from a subject suspecting having SLE, such as signs of  joint pains, joint swelling or loss of joint range of motion) for assessment the likelihood of having SLE with reasonable expectation of success because each reference provides evidence of correlation of each autoantigen’s with SLE, and one ordinary skilled in the art would have been motivated to combine more of known autoantibodies for a more thorough analysis to ensure the accuracy of the diagnosis.

Similarly, Matthias teaches using NSAIDs to treat SLE patients (See section 0007).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the method taught by Matthias to use NSAIDs the identified SLE patients because diagnosis followed treatment is often prescribed by one ordinary clinician once the patients have been confirmed with the specific illness. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ingegnoli (Clin. Exp. Rheumatology  2004 22:499-501), Mullazehi (Arthritis Res & Therapy 2012 14:R100 total 7 pages), Stemmer (Cli. Immunology & Immunopathology 1995 76:82-89) and Bankaitis-Davis (US 20070196835) as applied to claims 1, 3 and 11 above, and further in view of Centola (US 20100261613).

Claim 12 directs to a tool for statistical analysis on the collected data. Stemmer reference collected data on juvenile chronic rheumatoid arthritis (JCA) and its subset of JCA. Mullazehi also considered subgroups among the rheumatoid arthritis patients for analysis (See page 4). In 
Centola uses Support Vector Machine (SVM) to study autoimmune diseases (See section 0007, 0012, 0049 and 0065). 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Support Vector Machine for subgroup or subset identification (or classification) as taught by Centola with reasonable expectation of success because the above autoantigens have been found in the RA patients and using statistical tool for analysis is routine practice in the field. 


Under KSR case law, it is now apparent "obvious to try" may be an appropriate test in more situations.  “When there is motivation to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to anticipated success, it is likely the product not of innovation but of ordinary skill and common sense”.  In that instance the fact that a combination was obvious to try might show that it was obvious under 35 USC 103.  See KSR Int'l Co v. Teleflex Inc., 127 S. Ct. 1727; 82 USPQ 1385, 1397 (2007). The problem facing those in the art was to use a statistical tool for further analysis and there were a number of methodologies available to do so.  The skilled artisan would have reason to try these methodologies with reasonable expectation that at least one would be successful.  

Allowable Subject Matter
4.	Claims 2, 6-10 and 14 are free of prior art but are objected because of dependence on claim 1. 
5.	The following is a statement of reasons for the indication of allowable subject matter:  no prior art teaches or fairly suggests using at least six autoantigens (plurality, as defined by at least three distinct antigens; here dependent claim 2 recites another set of plurality (, “further comprising… a second plurality ….”; three additional autoantigens)) for distinguishing SLE, SSc, RA, SLE and APS. The closest prior art to RA is the reference of Hueber teaching use of antigen microarray profiling of autoantibodies for rheumatoid arthritis (Arthritis & Rheumatism 2005 52:2645-2655; IDS reference) where Hueber indeed teaches using autoantibodies to identify RA patients but the plurality of autoantigens used by Hueber do not include the at least six autoantigens recited in the claims 1-2, the autoantigens used by Hueber include Cyclic citrullinated peptide, hnRNP-B1, hnRNP-D, La, Hsp65, Hsp70, Collagen II (only Collagen II is overlapped with the instant invention)(See Materials and Methods). For SLE, the closest prior art is the reference of Cohen (WO 2014091490; IDS reference) using autoantibody against EBV, EA, EBVp23, B2GP1, EBVEA, BMP4, MOG, FOXp3-p22, Buserelin, Hsp60p18, ssDNA (See Examples 1-2).

						Conclusion 
6.	No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814.  The examiner can normally be reached on 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641